Citation Nr: 0617397	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  00-21 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than May 20, 1992, 
for a 10 percent rating for an incurvated dystrophic nail of 
the left great toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946, and from October 1948 to October 1952.

In pertinent part, the procedural history of this matter 
shows that in June 2000 the Board of Veterans' Appeals 
(Board) granted an increased rating of 10 percent for the 
veteran's service-connected incurvated dystrophic nail of the 
left great toe.  That decision is final.  38 U.S.C.A. § 7104 
(West 2002).  A June 2000 rating decision issued by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) implemented the Board's decision, 
assigning an effective date of May 20, 1992.  The veteran's 
claims file is currently under the jurisdiction of the RO 
located in Boston, Massachusetts.  In a letter dated in July 
2000 the veteran expressed his disagreement (by submitting a 
notice of disagreement (NOD)) with the effective date which 
was assigned.  

A June 13, 2005, Board decision concluded that it did not 
have jurisdiction to adjudicate the merits of a claim of 
entitlement to an increased rating for an incurvated 
dystrophic nail of the left great toe.  The Board also noted 
the veteran's July 2000 NOD with the effective date assigned 
for the 10 percent rating.  

In December 2005, the VA Office of General Counsel, on behalf 
of the Secretary of VA, filed a motion to the United States 
Court of Appeals for Veterans Claims (Court).  This motion 
sought to partially vacate and remand the Board's June 13, 
2005, decision, to the extent that it failed to adjudicate a 
pending claim for entitlement to an earlier effective date 
for the 10 percent rating for the veteran's service-connected 
incurvated dystrophic nail of the left great toe.  By a 
subsequent March 2006 Order, the Court granted the 
Secretary's motion to remand the Board's June 13, 2005.  

For the reason outlined below, this matter is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

As noted in the INTRODUCTION above, by filing a July 2000 NOD 
to the effective date assigned for the 10 percent evaluation 
for his incurvated dystrophic nail of the left great toe by 
the RO in June 2000, the veteran has initiated appellate 
review of the claim.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The next step in the appellate process is for the RO 
to issue to the veteran a statement of the case (SOC) 
summarizing the evidence relevant to the issue, the 
applicable legal authority, and the reasons for the RO's 
determinations.  See 38 C.F.R. § 19.29 (2005).

As pointed out as part of its December 2005 motion, the VA 
Office of General Counsel indicated that in Holland v Gober, 
10 Vet. App. 433 (1997), the Court held that when, as here, 
the Board fails to act on a claim for which there is a valid 
notice of disagreement, the appropriate remedy is to remand 
to the Board for remand to the RO so that a SOC can be 
issued.  Consequently, the claim concerning entitlement to an 
effective date earlier than May 20, 1992, for a 10 percent 
rating for an incurvated dystrophic nail of the left great 
toe must be remanded to the RO for the issuance of an SOC.  
The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2005).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to an effective date for 
the claim on appeal, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  


2.  The RO must take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2005), to 
include furnishing the veteran and his 
representative with an appropriate SOC 
concerning the matter of entitlement to 
an effective date earlier than May 20, 
1992, for a 10 percent rating for an 
incurvated dystrophic nail of the left 
great toe.  The veteran and his 
representative must be advised of need to 
file a timely substantive appeal if the 
veteran desires to complete an appeal as 
to this issue.

The purpose of this remand is to comply with the mandates of 
the Court's March 2006 Order.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant until he is notified.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board have remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. 
§§ 5109B, 7112).



	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

